CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of this 15th day of
February, 2013 (the “Effective Date”) is entered into by and between, Patrick
Gaynes (herein referred to as the “Consultant”) and IDS Solar Technologies, Inc.
(herein referred to as the “Company”).

 

RECITALS

 

WHEREAS, Company desires to engage the services of Consultant to consult, assist
and advise the Company with regards to investor relations and other strategic
and tactical financial matters;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1. Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing on the Effective Date and terminating
180 days thereafter unless terminated pursuant to Section 8 of this Agreement.

 

2. Services. During the term of this Agreement, Consultant’s services may
include, but will not necessarily be limited to, providing the following
services on behalf of and to: the benefit of the Company:

 

A. Analyze Company’s needs with respect to financial strategy;

B. Consult, assist and advise the Company with respect to financial strategy and
corporate awareness;

C. Introduce, oversee and facilitate, for the benefit of the Company, any and
all investor relations organizations and other contractors which are engaged by
the Company;

D. Consult and assist the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy, and
personnel to the financial community;

E. Otherwise perform as the Company’s consultant in development of financial
strategy and its implementation including investor relations and:

F. Assist and advise the Company with respect to its relations with brokers,
dealers, analysts, and other investment professionals.

 

3. Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company under this Agreement. Consultant shall diligently and thoroughly
provide the consulting services required hereunder. Although no specific
hours-per-day requirement will be required, Consultant and the Company agree
that Consultant will perform the duties set forth herein above in a 1iligent and
professional manner.

 

4. Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate Consultant as follows:

 

1. For undertaking this engagement and for other good and valuable
consideration, the Company agrees to cause to be delivered to the Consultant a
monthly cash fee, payable on the Effective Date and each monthly anniversary
during the term of this agreement, of $2,500, plus 900,000 Company shares to be
delivered to the Consultant immediately following execution of this Agreement
and shall, when issued and delivered to Consultant, be fully paid and
non-assessable. The Company understands and agrees that Consultant has foregone
significant opportunities to accept this engagement. The shares of common stock
issued as a fee, therefore, constitute payment for Consultant’s agreement to
consult to the Company and are a non-refundable, non-apportionable, and
non-ratable retainer; such shares of common stock are not a prepayment for
future services. If the Company decides to terminate this Agreement after
entered into for any reason whatsoever, it is agreed and understood that
Consultant will not be requested or demanded by the Company to return any of the
shares of Common Stock paid to it as Commencement Fee hereunder. Further, if and
in the event the Company is acquired in whole or in part, during the term of
this Agreement, it is agreed and understood Consultant will not be requested or
demanded by the Company to return any of the shares of Common Stock paid to it
hereunder. It is further agreed that if at any time during the term of this
Agreement, the Company or substantially all of the Company’s assets are merged
with or acquired by another entity, or some other change occurs in the legal
entity that constitutes the Company, the Consultant shall retain and will not be
requested by the Company to return any of the shares of Common Stock. Customary
anti-dilution and adjustments for stock splits shall apply.

 

1

 

4.2. With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the “Shares”), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid, and non-
assessable and that the issuance and eventual transfer of them to Consultant
pursuant to this Agreement shall have been validly issued, fully paid, and
non-assessable and that the issuance, and any transfer of them to Consultant
shall have been duly authorized by the Company’s board of directors. ·

 

4.3. The Company shall be responsible for, and shall bear, all expenses directly
and necessarily incurred in connection with Consultant’s delivery of Services
described in Paragraph 2, including, without limitation, travel. Any expense
over $1,000 shall be pre-approved by the Company. At Consultant’s discretion,
expenses will be billed as incurred or summarized in a final expense statement
payable upon receipt by the Company.

 

5. Non-Assignability of Services. Consultant’s services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, Company shall assure that in the
event of any merger, acquisition or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.

 

6. Indemnification. The Company warrants and represents that all oral
communication, written documents or materials furnished to Consultant by the
Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify, and hold harmless Consultant (including its officers, directors,
employees and agents) against any claims or litigation including any damages,
liability, cost and reasonable attorney’s fees as incurred with respect thereto
resulting from Consultant’s communication or dissemination of any said
information, documents, or materials. Company further agrees to protect,
indemnify, and hold harmless Consultant (including its officers, directors,
employees, and agents) against any claims or litigation including any damages,
liability, cost and reasonable attorney’s fees as incurred with respect thereto
resulting from any and all breaches by Company and/or Company’s officers,
directors, employees, agents, and any and all market relations, public
relations, and investor relations organizations introduced Company by Consultant
and subsequently engaged by Company, including misrepresentations and/or
omission of fact and from any and all violations and applicable laws and
regulations.



2

 

7. Representations. Consultant represents that it is not require to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the services set forth herein. Consultant further acknowledges that it
is not a securities Broker Dealer or a registered, investment advisor and is not
and will not perform any tasks which require Consultant to be licensed as such.
Company acknowledges that, to the best of its knowledge, that it has not
violated any rule or provision of any regulatory agency having jurisdiction over
the Company. Company acknowledges that, to the best of its knowledge, Company is
not the subject of any investigation, claim, decree, or judgement involving any
violation of the SEC or securities laws. Both Company and Consultant acknowledge
that Company is under no obligation to, follow and/or ac in accordance with the
recommendations made by Consultant in connection with this Agreement. Company
represents that its decision to not act in accordance with Consultant’s
recommendations in no way affects Company’s obligations as set forth in Section
4 herein above. Company acknowledges that it remains responsible any and all
additional due diligence it deems necessary and appropriate respecting the
investor relations, market relations, and public relations organizations
introduced to it by Consultant. Company further represents and acknowledges that
Consultant is not responsible and not liable for the actions taken by those
investor relations, market relations, and public relations organizations that
are introduced to it by Consultant and subsequently engaged by Company.

 

8. Termination. This Agreement may be terminated by Consultant during the Term
hereof by notice to the Company in the event that the Company shall have
provided materially inaccurate or misleading information, of any type or nature,
to the Consultant, or failed or been unable to comply in any material respect
with any of the terms, conditions or provisions of this Agreement on the part of
the Company to be performed, complied with or fulfilled within the respective
times, if any, herein provided for, unless compliance therewith or the
performance or satisfaction thereof shall have been expressly waived by
Consultant in writing. Any termination of this Agreement pursuant to this
Section 8 shall be without liability of any character (including, but not
limited to, loss of anticipated profits or consequential damages) on the part of
the Company, except that the Company shall remain obligated to pay the fees,
other compensation and costs otherwise to be paid, as set forth in Sections 4
and 5 hereof.

 

9. Legal Representation. The Company acknowledges that it has been represented
by independent legal counsel in the preparation of this Agreement. Consultant
represents that it has consulted with independent legal counsel and/or tax/,
financial and business advisors, to the extent the consultant deemed necessary.

 

10. Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
manners. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

 

11. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

12. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered, or sent by express mail or
telegram, or transmitted by fax or e-mail, addressed as set forth herein below.

 

If to Consultant:

 

Patrick Gaynes



PO Box 8036

Huntington Beach, CA 92615-8036



 

If to the Company:

 

IDS Solar Technologies, Inc.

533 Birch Street

Lake Elsinore, CA 92530



3

 

13. Confidentiality. This entire Agreement, including the terms of this
Agreement, shall remain confidential in its entirety and will not be disclosed
to anyone without first receiving written consent to do so. This is a material
part of this Agreement.

 

14. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. In the event that any particular provision or provisions of
this Agreement shall for any reason hereafter be determined to be unenforceable,
or in violation of any law, governmental order or regulation, such
unenforceability or violation shall not affect the remaining provisions of this
Agreement, which shall continue in full force and act and be binding upon the
respective parties hereto. The language of this Agreement shall be construed as
a whole, according to its fair meaning and intent, and not strictly for or
against either party hereto, regardless of who drafted or was principally
responsible for drafting the Agreement or the terms or conditions hereof.

 

15. Choice of Law. This Agreement shall be interpreted, controlled, and enforced
in accordance with the substantive laws of the State of New York.

 

AGREED TO:

 

Patrick Gaynes

 

Date: 2/21/13

By: /s/ Patrick Gaynes

 

IDS Solar Technologies, Inc.

 

Date: 2/14/13

By: /s/ Bruce R. Knoblich 

 

 



4

 

 